         Case 1:12-cv-00925-NONE-SAB Document 289 Filed 10/06/20 Page 1 of 6



1
2
3
4
5                                            UNITED STATES DISTRICT COURT

6                                          EASTERN DISTRICT OF CALIFORNIA

7
8    C. DWAYNE GILMORE,                                            )   Case No.: 1:12-cv-00925-NONE-SAB (PC)
                                                                   )
9                         Plaintiff,                               )   ORDER SETTING MANDATORY
                                                                   )   SCHEDULING CONFERENCE
10              v.                                                 )
                                                                   )   DATE: October 27, 2020
11   C. LOCKARD, et al.,
                                                                   )
                                                                   )   TIME: 10:00 A.M.
12                        Defendants.
                                                                   )
13                                                                     COURTROOM: 9 (6th Floor)
                                                                   )
                                                                   )   STANLEY A. BOONE
14                                                                 )   U.S. MAGISTRATE JUDGE
                                                                   )
15                                                                 )
16                                                                 )

17              Plaintiff C. Dwayne Gilmore is a state prisoner proceeding in forma pauperis in this civil rights
18   action pursuant to 42 U.S.C. § 1983.
19              The parties have requested that a Rule 16 scheduling conference be set in this matter. Rule 16
20   of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) requires the Court to enter a Scheduling
21   Conference Order within 90 days of the date the complaint is served upon the defendant.1 Therefore,
22   it is ordered that all parties attend a formal Scheduling Conference before United States Magistrate
23   Judge Stanley A. Boone, in Courtroom 9 at the United States Courthouse, 2500 Tulare Street, Fresno,
24   CA 93721.
25
26
27
     1
         This order will refer to the parties in the singular regardless of the number of parties listed in the complaint.
28

                                                                       1
      Case 1:12-cv-00925-NONE-SAB Document 289 Filed 10/06/20 Page 2 of 6



1           Attendance at the Scheduling Conference is mandatory for all parties. Parties may appear by

2    their counsel, if represented. If a party is not represented by counsel, they must appear personally at

3    the Scheduling Conference. Only counsel who are thoroughly familiar with the facts and the law of

4    the instant case and who have full authority to bind his or her client shall appear. Trial counsel should

5    participate in this Scheduling Conference whenever possible. Counsel should plan to spend up to

6    thirty (30) minutes in this Scheduling Conference.

7           A Joint Scheduling Report, carefully prepared and executed by all counsel/pro se parties, shall

8    be electronically filed in CM/ECF, one (1) full week prior to the Scheduling Conference.

9           If any party fails to participate in preparing the Joint Scheduling Report, the non-offending

10   party shall detail the party’s effort to get the offending party to participate in the Joint Scheduling

11   Report. The non-offending party shall still file the report one (1) full week prior to the Mandatory

12   Scheduling Conference and shall list the non-offending party’s proposed dates. Absent good cause,

13   the dates proposed by the non-offending party will be presumed to be the dates offered by the parties.

14   The offending party may be subject to sanctions, including monetary sanctions to compensate the non-

15   offending party’s time and effort incurred in seeking compliance with this Scheduling Order.

16          For reference purposes, the Court requires that the Joint Scheduling Report indicate the date,

17   time, and courtroom of the Scheduling Conference. This information is to be placed opposite the

18   caption on the first page of the Report.

19          Among other things, counsel will be expected to discuss the possibility of settlement. Counsel

20   are to thoroughly discuss settlement before undertaking the preparation of the Joint Scheduling Report

21   and engaging in extensive discovery. However, even if settlement negotiations are progressing,

22   counsel are expected to comply with the requirements of this Order unless otherwise excused by the

23   Court. If the entire case is settled, please promptly inform the Court, and counsel’s presence, as well

24   as the Joint Scheduling Report, will not be required. Counsel may request that their attendance be

25   by telephonic conference. If one or more parties wish to appear telephonically, counsel shall contact

26   Mamie Hernandez, Courtroom Deputy Clerk, at (559) 499-5672, sufficiently in advance of the

27   conference so that a notation can be placed on the court calendar. The Courtroom Clerk will provide

28   counsel with the toll-free teleconference number and teleconference code for the call.

                                                          2
      Case 1:12-cv-00925-NONE-SAB Document 289 Filed 10/06/20 Page 3 of 6



1    Additionally, counsel are directed to indicate on the face page of their Joint Scheduling Report

2    that the conference will be telephonic.

3           Form and Contents of the Joint Scheduling Report

4           At least fifteen (15) days prior to the Mandatory Scheduling Conference, trial counsel for all

5    parties shall conduct and conclude a conference at a time and place mutually agreed upon. This

6    should preferably be a personal conference between all counsel but, due to the distances involved in

7    this District, a telephonic conference call involving all counsel/pro se parties is permissible. The Joint

8    Scheduling Report shall respond to the following items by corresponding numbered paragraphs:

9           1.       Summary of the factual and legal contentions set forth in the pleadings of each party,

10   including the relief sought by any party presently before the Court.

11          2.       A proposed deadline for amendments to pleadings shall be included. Any proposed

12   amendment to the pleadings presently on file shall be filed by its proponent contemporaneously with

13   the Scheduling Conference Report. If the matter cannot be resolved at the Scheduling Conference, the

14   matter will be set as a motion to amend in accordance with the Local Rules of the Eastern District of

15   California.

16          3.       A summary detailing the uncontested and contested facts.

17          4.       A summary of the legal issues as to which there is no dispute, e.g., jurisdiction, venue,

18   applicable federal or state law, etc., as well as summary of the disputed legal issues.

19          5.       The status of all matters which are presently set before the Court, e.g., hearings of

20   motions, etc.

21          6.       A complete and detailed discovery plan addressing the following:

22                   a.     A date for the exchange of initial disclosures required by

23                          Fed. R. Civ. P. 26(a)(1) or a statement that disclosures have already been

24                          exchanged;

25                   b.     A firm cut-off date for non-expert discovery;

26                   c.     A firm date for disclosure of expert witnesses as required by

27                          Fed. R. Civ. P. 26(a)(2);

28                   d.     A firm cut-off date for expert witness discovery;

                                                         3
      Case 1:12-cv-00925-NONE-SAB Document 289 Filed 10/06/20 Page 4 of 6



1                  e.      Any proposed changes in the limits on discovery imposed by

2                          Fed. R. Civ. P. 26(b); 30(a)(2)(A), (B); 30(d); or 33(a);

3                  f.      Whether the parties anticipate the need for a protective order relating to the

4                          discovery of information relating to a trade secret or other confidential research,

5                          development, or commercial information;

6                  g.      Any issues or proposals relating to the timing, sequencing, phasing or

7                          scheduling of discovery;

8                  h.      Whether the parties anticipate the need to take discovery outside the United

9                          States and, if so, a description of the proposed discovery; and

10                 i.      Whether any party anticipates video and/or sound recording of depositions.

11          The discovery/expert cut-off deadlines are the dates by which all discovery must be completed.

12   Discovery motions will not be heard after the discovery deadlines. Moreover, absent good cause, the

13   Court will only grant relief on a discovery motion if the relief requested requires the parties to act

14   before the expiration of the relevant discovery deadline. In other words, discovery requests and

15   deposition notices must be served sufficiently in advance of the discovery deadlines to permit time for

16   a response, time to meet and confer, time to prepare, file and hear a motion to compel and time to

17   obtain relief on a motion to compel. Counsel are expected to take these contingencies into account

18   when proposing discovery deadlines. All of these dates should be considered firm dates.

19          7.     Dates agreed to by all counsel for:

20                 a.      Filing non-dispositive and dispositive pre-trial motions with the understanding

21                         that motions (except motions in limine or other trial motions) will not be

22                         entertained after the agreed upon date, which shall be no later than ten (10)

23                         weeks prior to the proposed Pre-Trial Conference date.

24                 b.      Pre-Trial Conference Date. (This date shall be no later than forty-five (45) days

25                         prior to the proposed trial date.)

26                 c.      Trial date.

27          All of these dates should be considered firm dates. Dates should be set to allow the Court to

28   decide any matters under submission before the Pre-Trial Conference is set.

                                                         4
      Case 1:12-cv-00925-NONE-SAB Document 289 Filed 10/06/20 Page 5 of 6



1           8.      The parties are encouraged to discuss settlement and must include a statement in the

2    Joint Scheduling Report as to the possibility of settlement. The parties shall indicate when they desire

3    a settlement conference, e.g., before further discovery, after discovery, after pre-trial motions, etc.

4           9.      A statement as to whether the case is a jury or non-jury case. If the parties disagree as

5    to whether a jury trial has been timely demanded or whether one is available on some or all of the

6    claims, the statement shall include a summary of each party’s position.

7           10.     An estimate of the number of trial days is required. If the parties cannot agree, each

8    party shall give his or her best estimate. In estimating the number of trial days, the parties should keep

9    in mind that this court is normally able to devote the entire day to trial.

10          11.     Whether either party requests bifurcation or phasing of trial or has any other suggestion

11   for shortening or expediting discovery, pre-trial motions or trial.

12          12.     Whether this matter is related to any matter pending in this court or any other court,

13   including bankruptcy court.

14          Additional Requirements

15          1.      Discovery Relating to Electronic, Digital and/or Magnetic Data. Prior to a Fed. R. Civ.

16   P. 26(f) conference, counsel should carefully investigate their respective client’s information

17   management system so that they are knowledgeable as to its operation, including how information is

18   stored and how it can be retrieved. Counsel shall also conduct a reasonable review of their respective

19   client’s computer files to ascertain the contents thereof, including archival and legacy data (outdated

20   formats or media), and disclose in initial discovery (self-executing routine discovery) the computer-

21   based evidence which may be used to support claims or defenses. A party seeking discovery of

22   computer-based information shall notify the opposing party immediately, but no later than the Fed. R.

23   Civ. P. 26(f) conference, of that fact and identify as clearly as possible the categories of information

24   which may be sought.

25          2.      Duty to Meet and Confer. The parties shall meet and confer regarding the following

26   matters during the Fed. R. Civ. P. 26(f) conference:

27
28

                                                          5
      Case 1:12-cv-00925-NONE-SAB Document 289 Filed 10/06/20 Page 6 of 6



1             a.      Computer-based information (in general): The parties shall attempt to agree on steps

2                     the parties will take to segregate and preserve computer-based information in order to

3                     avoid accusations of spoliation.

4             b.      E-mail information: The parties shall attempt to agree as to the scope of e-mail

5                     discovery and attempt to agree upon an e-mail search protocol. This should include an

6                     agreement regarding inadvertent production of privileged e-mail messages.

7             c.      Deleted information: The parties shall confer and attempt to agree whether or not

8                     restoration of deleted information may be necessary, the extent to which restoration of

9                     deleted information is needed, and who will bear the costs of restoration; and

10            d.      Back-up data: The parties shall attempt to agree whether or not back-up data may be

11                    necessary, the extent to which backup data is needed and who will bear the cost of

12                    obtaining back-up data.

13            Important Chambers’ Information

14            The parties are directed to the Court’s website at www.caed.uscourts.gov under Judges;

15   Boone (SAB); Standard Information (in the area entitled “Case Management Procedures”) for

16   specific information regarding Chambers’ procedures. Information about law and motion, scheduling

17   conferences, telephonic appearances, and discovery disputes is provided at this link.

18            Should counsel or a party appearing pro se fail to appear at the Mandatory Scheduling

19   Conference, or fail to comply with the directions as set forth above, an ex parte hearing may be

20   held and contempt sanctions, including monetary sanctions, dismissal, default, or other

21   appropriate judgment, may be imposed and/or ordered.

22
23   IT IS SO ORDERED.

24   Dated:        October 6, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          6
